Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 1 of 25



           IN THE DISTRICT CO URT O FTHE SO UTHERN DISTRICT OF FLO RIDA ,

                                         FT PIERCE DIVISIO N


   Joseph Ransberger,                                       Case# 20-14295-CIV-MIDDLEBROOKS/REID
          Plaintiff


   Okeechobee County;Fla.Dept.of.Corrections;Sgt.Aguilar;Lt W hitlon;             .



   Lt.Cam pbell;Sgt Robbins;Sgt.W arren;Ofc.Fiedler;Ofc.Haw k;Ofc.Bevis;
   Classification Ofc.Collins;Sgt.Anglin;DoctorBhadja;AssistantW arden Scott;
   AssistantW arden Siegler;W arden Severson;B.Baker;John Doe;                                          #
                                                                                                        .           z

          Defendants                                                                     FILED BY               D.C,

                                                                                                  Ads 2b 2222
                                                                                                ANGELA E.NOBLE
                                                                                               CLE9K U.s.DIST Cm
                                                                                             s.n.OF FLA.-FT.RERCE

                          VERIFIED CO M PLAINT W ITH JURY DEM AND




     CO M ES NOW ,the plaintiff,Joseph Ransberger, Pro se'lA d hoc, pursuant to 42
   U.S.C 1983, respectfully requesting for this honorable court to grant relief for
   violations ofthe First,Eighth,and Fourteenth Am endm ents of the United States
   Constitution,com m itted by the defendants undercoloroffederalIaw .In support
   ofthiscomplaint,theplaintiff(hereinafterM r.Ransberger)presentsasfollows:
                                                            eat/dig              ' vzee-.--
                                                            Case #          L f # '''
                                                            Judge            ''       g xg.zD
                                                            Motn Ifp
                                                            R                   F. pd$ #'pa.z&.

                                                             x .lpt# - rO'* .-'-44*A
   1TheplaintiffrequestsIiberalinterpretationofthiscomplaintasaproseIitigantpursuanttoHainesv. Kerner,404
    U.S.519(1972).See,e.g.,Tannenbaum v.UnitedStates,148F.3d1262(11thCir.1998)(percuriamj.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 2 of 25
                                                                                        2




                              PRELIM INARY STATEM ENT
    This is the story of a first-tim e felon w ith no crim inalhistory that arrived at the
   w orst prison in South Florida and chose not to back dow n from the abuse and
   corruption thathas been taking place atO .C.I.foryears.
     The facts of this case go back foryears since the beginning of M r.Ransberger's
   arrival at O .C.I., and m any facts are stated to shed Iight on the continuing
   corruption at O.C.I.,regardless oftheirrelevancy.
     Forease ofreference,and for proceduralpurposes,each claim w illbe discussed
   in isolation below .
      M r.Ransberger's case is a classic case of retaliation by each correctionalofficial
   Iisted above forparticipating in his FirstAm endm entrightto file grievancesforeach
   problem thatarised throughoutthe course ofhistim e served atO .C.I.
     These retaliation efforts by each officerinvolved evinced that it w as m ore than
   retaliation,it w as an ongoing conspiracy to silence M r.Ransbergerfrom bringing
   thiscorruption to the Iight:a conspiracy that is illum inated by the record ofevents
   that have occurred at O .C.Iin the past years, even w ay before M r.Ransberger's
   arrival.
    This conduct by these correctionalofficers ultim ately ended up affecting M r.
   Ransberger's right to access to the courts, and to m edicalattention for aII his
   m edicalneeds,in violation ofthe Eighth Am endm ent.
     The cum ulative effects of the violations am ounted to m ultiple due process
   violations,in violation ofthe Fourteenth Am endm ent.
     Further,the continued conduct also contributed and continues to contribute to
   M r.Ransberger'scredible fearofim m inentdanger,w hich presentsIife threatening
   situations due to his bad health problem s and security issues thatare exacerbated
   as the daysgo by.
    Due to the am ount oftim e that has elapsed,and the dangerous nature ofthese
  claim s, M r. Ransberger is also m oving this honorable court for a prelim inary
   injunctionforprotectionfrom furtherretaliationandfatalIung/respiratorydamage
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 3 of 25
                                                                                        3


   during the initialresolution ofthis Iaw suit;this m otion w illbe filed sim ultaneously
   w ith this Iaw suit.

     Additionally, a collection of exhibits and sw orn affidavits are included in this
   Iaw suit to corroborate the claim s raised,and to prove the constant attem pts to
   expose the pattern of corruption throughout the years Ieading up to the events
   described in this Iaw suit.




                               JURISDICTIO N & VENUE




    Thiscourthasjurisdictionto heartheseclaimspursuantto28 U.S.C.133141),and
   1343,based on federalquestions related to the U.S.Constitution.See Bivens v. Six
   UnknownNarcoticsAgents,403U.S.188(1971).
     Venue is appropriate because allthe defendants listed above are em ployees at
   Okeechobee CorrectionalFacility and the W ork Cam p,w hich is w ithin the district
   boundaries forthis court and because aIIthe incidents setforth in this com plaint
   transpired atO keechobee CorrectionalFacility and O keechobee W ork Cam p.
   Any others that m ight becom e part ofthis law suit also w ork there and w illbe
  determ ined via discovery.

    Thiscourtalso hassupplem entaljurisdiction overM r.Ransberger'sstatetortIaw
  claim s under28 U.S.C 1367.




                       EXHAUSTIO N OF ADM INSSTRATIVE REM EDIES
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 4 of 25
                                                                                                 4


     Forexhaustion purposes,each Ievelofexhaustion on adm inistrative Ievels in the
   institution has been exhausted to no avail,in accordance w ith the Prison Litigation
   Reform Act(PLRA),pursuantto42U.S.C.1997(e),et.sequentia;seealso28 U.S.C.
   1915 (g).M ostimportantly,thedangerousnature ofthe situation atbarpresents
   a realim m inent fear of danger, grave harm , and or death- circum stances that
   w arrant review by this honorable court to review this com plaint on its m erits,
   w ithoutapplying any possible proceduralbars.Ibid.




                                           PARTIES


     M r. Ransberger w as incarcerated at the Okeechobee Correctional Institution
   (O.C.l.)during aIIthe eventsdescribed inthiscomplaintand is the plaintiff in this
   1983 action.

     Okeechobee County, as an entity,z w here alIthe events transpired and w here
   correctionaland m edicalstaff follow ed policies and custom s, being sued in its
   officialcapacity.

    DefendantW arden Severson (hereinafterSeverson),a correctionalW arden, is
   being sued in his individualcapacity.

    Defendant Assistant W arden Scott (hereinafter Scott), a correctional Asst.
   W arden,is being sued in herindividualcapacity.

    DefendantAssistantW arden Siegler(hereinafter Siegler),a correctionalAsst.
  W arden,is being sued in his individualcapacity.

    DefendantSgt.Aguilar(hereinafterAguilar)isacorrectionalofficer,beingsued in
  his individualcapacity.




  2SeeMonellv.DepartmentofsocialServices,436U.S.658(1978);accordLozmanv.CityofRivieraBeach,138S.Ct
   1945,1951(2018)(quotingMonellandholdingthataMonellclaim cannotbeexecutedunlesstheharm was
   caused in the im plem entation of ''officialm unicipal policy '
                                                    .            ').
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 5 of 25
                                                                                    5


     DefendantLt.W hitlon (hereinafterW hitlon)isacorrectionalofficer,beingsued
   in his individualcapacity.

     DefendantT.Fiedler(hereinafterFiedler)acorrectionalofficerworking asIegal
   m ailstaff,being sued in herindividualcapacity.

     DefendantSgt.Robbins(hereinafterRobbins)isacorrectionalofficer,beingsued
   in herindividualcapacity.
     Defendant Ofc. Haw k is a correctional officer, being sued in her individual
   capacity.

     DefendantOfc.Collins(hereinafterCollins),isa classificationofficer,being sued
   in herindividualcapacity.

     Defendant Dr.Bhadja (hereinafter Bhadja),a doctor em ployed by Centurion
   m edicalcom pany,is being sued in his individualcapacity.

    Defendant Lt.Campbell(hereinafterCampbell),is a correctionalofficer, being
   sued in his individualcapacity.

    DefendantOfc.Bevis(hereinafterBevis),acorrectionsmailroom officer,isbeing
   sued in herindividualcapacity.

    DefendantB.Baker(hereinafterBaker),a medicalstaffmemberemployed by
   Centurion,being sued in his individualcapacity.

     DefendantJohn Doe (hereinafterDoe),an unknown individual,being sued in
   his/herindividualcapacity.


                                FACTUALSUM M ARY


     ln 2014,M r.Ransberger,a first-tim e offender,arrived at O.C.I.and began serving
   hissentence in generalpopulation.
    Aftera short period oftim e at the m ain unit,M r.Ransbergerw as m oved to the
  w ork cam p,w here m any ofthe eventstook place.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 6 of 25
                                                                                    6


     W hen M r.Ransbergerw as assigned to the outside w ork squad,Robbins did not
   allow him or her inm ates to take bathroom breaks as needed, drink w ater as
   needed, and w ould forget to bring the inm ates their bag Iunches to eat w hile
   w orking underthe sun on outside grounds.
     Robbins also adm itted to taking Xanax during w ork hours,and confessed to her
   ow n problem s w ith psychosis;she w ould use these personalproblem s as excuses
   to explode on inm ates and m istreatthem at any given tim e w heneverthey w ere
   notw orking up to herstandards.
     W hen M r.Ransbergerw rote a grievance concerning these issuesabout Robbins,
   the negative events began to happen in sequence,creating a pattern of hostile
   behavior,disdain,and retaliation from differentofficers.
     Soon after M r. Ransberger filed the grievance on Robbins, one day Robbins
   w aited for everyone to gather at the basketballcourt before w ork to tellaIIthe
   inm ate w ork squads out Ioud that it w as ''M r.Ransberger's fault thatthey could
   notgettheirlegalm ailthatday.''
    This caused m ultiple threats from inm ates and gang m em bers ordering M r     .


   Ransbergerto stop filing grievanceson staff.See Security Tim eline.
     Shortly thereafter,Cam pbellspoke to M r.Ransbergerin private and told him that
   is w as him w ho fired him from the toolroom position,in attem pts to cover for
   Robbins unfounded retaliatory actions.
    This proves Cam pbellhad actualknow ledge of Robbins ongoing issues w ith M r   .

   Ransbergerand conspired along w ith them to retaliate on him asw ell .



    In response to those actions by corrections staff, M r. Ransberger continued
  w riting grievances,creating this paper trailthat vividly illustrates the pattern of
  retaliatory behavior behind Cam pbell, Robbins, Bevis, Fiedler, and W arren's
  conspiracy to getback at M r.Ransberger.
    ln herattem ptsto coverup forRobbins,W arren disposed of2 DC1-303'sthatM r.
  Ransberger filed on Robbins w hen W arren answ ered M r. Ransberger's other
  requestsforproduction ofdocum ents.See appeal# 1910-404-001.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 7 of 25
                                                                                   7


     ln addition to this,M s.Bevis sentan inm ate afterM r.Ransbergerto bring him to
   the Iieutenant'soffice and interrogate him aboutthe w arehouse Iegalm ailissue he
   w rote the grievance about.
     At another m om ent, M r. Coffey also confirm ed that Fiedler stopped M r.
   Ransbergerfrom going to the w arehouse to gethisIegalm ailbecause she said that
   he w as w riting grievances about officers sexually abusing him . See M ail Room
   G rievance Tim eline.
    After interrogating and threatening M r. Ransberger about the grievance, M s.
   Bevis told another inm ate w aiting to send Iegalm ailthat ''he can thank inm ate
   Ransbergerforyou notbeing able to send Iegalm ailthrough the w arehouse ''Id.
                                                                              .



     These concerted efforts by Bevis and others w ere calculated to arouse the
   inm ate population againstM r.Ransbergerforw riting grievances on them .

     On3/6/19,M r.RansbergerhadanincidentinwhichaDRwasissuedfordisorderly
   conductatthe workcamp.See ExhibitA,Fla.D.O.C.Disciplinary Report(log#407-
   190077)seealso M ailRoom GrievanceTimeline.
     W hen M r.Ransberger reported to the Iieutenant's office for Iegalm ail, Fiedler
   got into an argum entw ith M r.Ransbergerregarding his m ail,then falsely accused
   him ofdisorderly conduct in orderto send him to confinem ent.

    Even though another Sgt.(Vidal) was outside the office where the alleged
   disorderly conduct took place, he w as not called in to stop M r. Ransbergerfrom
   w hat Fiedler claim s he did;the Iegal m ailcontinued to be passed out as usual
   because there W AS no incident.
    The legal m ail in question w as searched w ithout cause or suspicion of illegal
  activity,violating M r.Ransberger's privilege to confidentialm ailw hen addressing
  certain issues atthe low erinstitutionalIevel.
    The m ailthatw asintercepted w as a m edicaldocum entthatw asessentialforM r   .


  Ransberger to file a grievance regarding his existing m edicalconditions, and this
  delayed his process,w hich exacerbated the situation due to grievance procedural
  tim e Iim itations.See Grievance #407-1909-0004.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 8 of 25
                                                                                      8


     The otherpiece ofm ailintercepted and read by Fiedlerw asthe sexualabuse m ail
   that w as bound forTallahassee as a third-party grievance,a piece of m ailthat is
   also privileged and protected.
     W hen Fiedler read this m ail,she m ocked M r.Ransberger and told him that he
   w asnevergoing to w in thatgrievance because no one w asgoing to believe him .


     W hile otherinm ates w ere allow ed accessto the w arehouse to pick up theirlegal
   m ailafterw ork as perm itted by staffforyears,M r.Ransberger w as the only one
   thatw as denied accessafterthe fake DR incidentdiscussed above     .



      Since M r.Ransberger exercised his rightto participate in the grievance process,
   the m ailofficialsaIIdenied him access to the w arehouse office to get his Iegalm ail
   Iike everyone else,w hich also corroborates these officials singling him out.
     Even though M r.Ransberger plead not guilty to the DR, he w as stillplaced in
   confinem ent,and no form alinvestigation w as ever conducted into the falsity of
   Fiedler's accusations, despite M r. Ransberger's repeated attem pts to inform
   higher-upsofw hathappened.
     During these tim es,M r.Ransberger requested low er bunk passes severaltim es
   due to his existing back problem s,and the requests were constantly rejected in
   each Ievelofhis grievances.See M edicalGrievance Tim eline.
     M r. Ransberger explained to Collins that he has a back condition that needs
   specialm edicalattention,a m elanom a issue,asthm a,and thathe is unable to w ork
   outside due to hisconditions.See ld.
      In accordance w ith Collinsansw er,M r,Ransbergerbegan anotherm edicalpaper
   trailby exhausting the grievance process to inform everyone about his m edical
   conditions.Ibid.
    In response to these requests and grievances,Bakerfrom m edicaldid nothing to
  accom m odate M r. Ransberger's requests, and m ade errors w hen explaining the
  diagnosisconcerning hiscurrentbackconditionsinthegrievance response(Iumbar
  spondylosisandchippedvertebrae)whenreviewinghismedicalrecords.Ibid.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 9 of 25
                                                                                         9


     M r. Ransberger also requested to pay for a back brace out of his pocket, and
   requested his docum ents to send them outto hisow n specialist;they also delayed
   this requestforno reason,and stilldid notallow him to pay forhisow n back brace.
   5ee M edicalGrievance Tim eline.

     Baker nevercorrected his own mistake (claiming that they saw no chipped
   vertebraeinx-ray),and M r.Ransbergerremainedworkingonoutsideworksquads
   and sleeping on top bunks, w ithout regards to his m edical conditions. See
   Grievance Log# 407-1907-0011,1908-404-022.
     Bakerknew ofhis m istake and failed to correct it,thus surpassing the negligence
   threshold to reckless disregard forM r.Ransberger's health problem s.

     Bhadja also nevergave M r.Ransbergerperm issionto purchase a back brace with
   hisown money.SeeGrievanceAppeal# 19-6-3288/1908-404-085.
     As for the sm oke issue, M r. Ransberger suffers from asthm a and chronic
   interstitial Iung disease, conditions that are exacerbated by the sm oking in the
   dorm itory he has been Iocated in.

    On7/2/19,whenM r.Ransbergerwroteaninmate requestgrievingthissmoking
   issue to W arren,she sim ply told him to bring the sm oking problem to the dorm
   officers'attention.See7121k9 requestform,medicalgrievancetimeline.
     Com pletely disregarding the factthathe w ould be retaliated on ifhe snitched on
   the inm ates sm oking in the dorm ,W arren failed to take M r. Ransberger's safety in
   to accountand directed him to im plicate him selfin frontofinm atesto address the
   sm oking problem in the dorm . See M edicalGrievance Tim eline.
    Shortly afterthe request to W arren,m ade an announcem ent to a11the inm ate
  w orksquads com ing into the sally portafterw ork,saying that ''ifyallknow anything
  inm ate Ransbergergetting picked on orharassed,com e forw ard and Ietm e know ''   .



    Know ing w ellhow prisoners think,W arren did this to expose M r.Ransberger's
  current Iitigation attem pts against staff,w hich also caused m ultiple threats from
  the fellow w ork squad inm ates to force him to stop w riting grievances due to fear
  ofretaliation from officers.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 10 of 25
                                                                                    10


     AtW arren's direction,M r.Ransbergerattem pted to notify Haw k ofthe sm oking
   during the night shift,and she did not answ er his repeated calls from the officer
   station w indow as he gestured the sm ellofsm oke w ith his hands.
     Since M r.Ransberger's bunk is Iocated directly in front ofthe officerstation,he
   refrained from attem pting to speak to Haw k any further because inm ates w ere
   threatening to attack him ifhe did notgetoffthe officer'sw indow .See Ransberger
   Aff.,
     The sm oking problem hasadded to M r.Ransberger'sasthm atic condition,chronic
   breathing problem s and has caused him to get sick from the constant ingestion of
   tobacco and drug sm oke.See Exhibit B,TridentCare Im aging Radiology Docum ent    .



    After bringing this sm oking issue to W arren and seeing that no resolution
   occurred,M r.Ransbergerputin a sick callforhisasthm a problem because he could
   not take it anym ore, so he brought this sm oking issue to the m edical staff's
   attention.

    Additionally, in attem pts to evade retaliation by inm ates in the dorm , M r.
   Ransberger w ent up the chain of com m and w ith the sm oking issue by filing an
   appeal,and Scottdenied it.
    How ever, she also stated in her reply that ''staff nor inm ates should not be
   sm oking in the dorm ...you should address the issue w ith m edicalifyourissues are
   uncontrollable...'' Despite know ing this ongoing situation, she did nothing, and
   nothing w aseverdone by anyone.See ExhibitC,Form alGrievance Response Log #
   2005-404-177.
     Being thatthe grievance w as directed to the W arden's Office,even though Scott
   answ ered, it is clear that Severson w as advised of the sm oking issue, had actual
   know ledge ofit,and failed to take action by directing Scottand the restofthe staff
   to addressthe problem ,thus establishing supervisory Iiability to the m attersatbar
                                                                                     .



     After repeated attem pts to bring the sm oking issue to correctional staff's
   attention, M r. Ransberger's health has deteriorated rapidly due to the constant
   inhalation/ ingestion ofsmoke;this hasforced him to put in sick callsand take
   m edicalem ergency action.See M edicalGrievance Tim eline.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 11 of 25



     M r.Ransbergerconstantly experiencesconstantnausea,sleeplessness, dizziness,
    and com plicationsw ith his respiratory system daily,thusevincing an im m inentfear
    ofdangerto his health,severe respiratory com plications, and/ordeath.
     M ost recently,the COVlD-19 pandem ic is being treated as if it w ere nothing at
   the w ork cam p;m ultiple officers do notw eartheir m asks as required by CDC, do
   not allow inm ates to practice socialdistancing w hile at the chow hall, and do not
    provide any sanitizer, bleach,and/or extra chemicals to keep the housing area
   clean.

     In fact,inmatesare only given(1 rolloftoiletpaperand 1smallsoap bar)once
   every W ednesday night,and are vulnerable to any correctionalofficer's negligent
   careless behavior for not w earing their m asks w hile w orking at the w ork cam p;
   each officer's reckless disregard forthe inm ates safety from contracting COVID-19
   by not w earing their m asks is caught on video.See, e.g., Daytim e and Nighttim e
   Dorm itorySurveillanceVideos,from 4/1/20- 7/1/20,anyofthe 3dorms.
     Up to Iast w eek,and only after m ultiple staff m em bers caught COVID-19, they
   finally decided to test every inm ate, and M r. Ransberger's dorm is now on
   quarantine because m ultiple inm ates tested positive forCOVID-19.
     The inm ates that tested positive w ere Iiterally a few feet aw ay from M r     .


   Ransberger'sbunk,evincing the com plete risk he issubjected to asthe daysgo by
   atthe w ork cam p.
       M r. Ransberger w as also sexually assaulted by Aguilar, W hitlon, and Anglin
   w hile being stripped searched com ing from w ork, and w hile going to church
   services.

    These 3 officers repeatedly and forcefully thrusted M r.Ransberger'sscrotum w ith
   their hands w hile perform ing searches on inm ates See G rievance 3-6-19 raising
                                                       .


   sexualabuse issue.
     M any inm atesalso suffered the sam e sexualharassm entand subm itted affidavits
   in supportofthisclaim butw ere too scared to subm itgrievancesatthe institutional
   Ievel.See Exhibit E,Sw orn Affidavits 1-9,inm atesatthe w ork cam p, et.a/.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 12 of 25
                                                                                    12


     Aguilar, W hitlon, and Anglin even m ade m any of these inm ates, including M r.
   Ransberger, defecate in buckets, claim ing that they w ere perform ing cavity
   searches fornarcotics and contraband.Ibid.




                                   CLAIM S FO R RELIEF



           CO UNT 1-VIOLATIO NS O F THE FIRST AM EN DM ENT OF THE UNITED
                                  STATES CO NSTITUTIO N


     W hen Fiedler intercepted M r. Ransberger's m ail, opened it and read it, she
   violated his constitutionalright to be free from interference w ith his privileged
   m ail, his right to PREA m ail, and his freedom of protected speech. U.S.CO NST.
   AM END.1

     The actualinjury from Fiedler's actions was the inability to forward im portant
   m edicalinform ation to corrections in tim e to aid the requestsforM r.Ransberger's
   health problem s,com petentaccessto direct m ailing ofthe sexualabuse grievance
   to Tallahassee,and delaying the tim e to respond forgrievance proceduresto evade
   being procedurally barred from relief.
      Both issues im peded the grievance process w hich caused further m entaland
   physicalharm ,and directly interfered w ith M r.Ransberger's right to exercise his
   freedom ofspeech w ithoutfearofretribution orretaliation Id.
                                                              .



    W here Fiedleropened and read a sexualassaultgrievance sealed forthe purpose
   of being m ailed to Tallahassee as a third-party grievance regarding sexualabuse,
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 13 of 25
                                                                                      13


   she know ingly and purposely tam pered w ith privileged m ail to im pede the
   investigation,and to inform the officers involved of M r.Ransberger's attem ptsto
   expose theiractions to higher-ups.
     W hen M r. Ransberger participated in the prison grievance process, all these
   officers began to retaliate on him by changing his job duties,subjecting him to
   abusive searches, and ignoring his pleas for protection from other inm ates that
   threatened to hurt him ifhe continued w riting officers up.
    There w ere otherorderly positionsavailable thatvariouscivilian correction staff
   m em bers requested for M r. Ransberger to be assigned to, ranging from
   m aintenance and the toolroom to education orderly.
     Each position w as denied by classification w ithout any reasonable explanation,
   evincing a conspiracy am ongsteach ofthe staff m em bers Iisted above to give M r.
   Ransbergera hard tim e forexercising his rightto file grievances.
     M r.Ransberger w as also transferred from g dorm at the m ain unit back to the
   w ork cam p afterthese grievances w ere subm itted,a dorm specifically created for
   people 55 years ofage and over.

     Im m ediatelyafterthe grievancesstarted,M r.Ransbergeralso Iosthisorderlyjob
   asa teacherin a business startup class and hisoutside gate passw as revoked.
      A requestform to education requestingto be placed asan education orderly w as
   returned blankw ithoutsignature from M s.Phelps,unlike the firstones,in orderto
   circumvent M r.Ransberger's effortsto obtain the job.See Exhibit E,requeststo
   M s.Phelpsforeducation orderly position.
     M r.Looney also requested for M r.Ransberger to be placed on the m otor pool
   squad ashisjob assignm ent,whichw asalso rejected by Collins.
    M s.Schulz,the com passteacher,also adm itted to M r.RansbergerthatCollinsdid
   notIetM r.Ransbergerbe herorderly to teach the G ED class.
     Additionally, M r.Ransberger's requested transferto sago reentry w as canceled
   or blocked,afterspecifically signing up for it and being approved.See Exhibit F,
   request to Collins inquiring about reentry eligibility status;see also classification
   tim eline.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 14 of 25
                                                                                      14


     Notonly is retaliation a constitutionalviolation,butitisalso ''reprisal''w ithin the
    m eaning ofchapter33.3

       The 3elementsofa retaliation claim are satisfied:(1)M r.Ransbergerengaged
   in his constitutional right to participate and exhaust the grievance process
   concerning his ongoing issues, (2) (multiple) adverse actions happened
   sim ultaneously that deterred M r. Ransberger from continuing to engage in that
   conduct,and (3)thecausalconnection betweenthe bothelementsoneandtwois
   that if it w asn't for M r. Ransberger's actions in filing grievances, the officers
   (Campbell,W arren,Fielder,Robbins,Collinsand Bevis)would haveneverconspired
   to retaliate againsthim forexposing theiractions in response to hisgrievances.See
   M t.HealthyCitySch.Dist.Bd.OfEduc.v.Doyle,429 U.S.274,275-77 (1977).
     These adverse incidents w ere notcoincidental-a regularinm ate w ould nothave
   been rejected from so m any viable opportunitiesto be a helpfulproductive inm ate
   if itw ere notforthe conspired,retaliatory m otives behind the scenes,w orking to
   disrupt M r.Ransberger's constructive agenda.

    The 4 prongsofa conspiracy are satisfied in thiscase where:(1)a conspiracy
   existed amongst Campbell,Collins,W arren, Fielder, Robbins,and Bevis to (2)
   retaliate against M r. Ransberger for w riting grievances that exposed their
   retaliatoryefforts,which(3)prompted aII5ofthem tofalsifyand om itdocuments
   to place M r.Ransbergerin confinem ent and keep him from exercising his rightto
   exhaustthegrievance procedure,and (4)the injurieswere placingM r.Ransberger
   in confinem ent w ithoutcause,delaying his exhaustion attem pts pursuantto PLRA
   to be able to petition this honorable court, delay a speedy response to M r.
   Ransberger's sexualabuse grievance thathe attem pted to m ailoutasa third party
   grievance straightto Tallahassee (asallowed bychapter33),and blatantly ignore
   the constant ingestion of sm oke in the dorm that M r.Ransbergeradvised staffof
   wheresmokingtakes(andcontinues)totake place,whichhascausedmajorhealth
   and respiratory com plicationsforM r.Ransberger,interaIia.4

     No otherIegitimate,penologicalreasonsexisted to subjectM r.Ransbergerto aIl
   these repercussions;he never had any DR's,w as nevera problem atic inm ate,and

   3See Ch.33.103.017,Reprisal.
   4See42U.S.C.1985(2).
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 15 of 25
                                                                                        15


   had good recom m endations from m ultiple staff m em bers.See, e.q.,Exhibits G , H,
   and 1, recom m endation Ietters from correctional staff m em bers praising M r        .


   Ransberger's good conductand hard w ork ethic.




         CO UNT 2-V IOLATIONS OF THE EIGHTH AM ENDM ENT O F THE UNITED

                                  STATES CO NSTITUTION



     W hen M r.Ransbergerinform ed Collins,Bhadja,Baker,W arren,and Scottofhis
   existing medicalconditions (back injury,asthma,and smoking problem in the
   dorm),theyactedwithdeliberate indifference infailingtotakeactionbyremoving
   him from the dorm , from strenuous Iabor, and for delaying proper asthm a
   treatm ent for his Iung condition w hen they knew he had a serious Iung condition
   aIIalong.
     W here W arren knew ofM r.Ransberger's backcondition,and itw asdocum ented
   in the grievance process, she had the pow er to issue a low er bunk pass and
   refrained from doing so due to M r.Ransberger'sconsistentfiling ofgrievances     .



     W arren exhibited deliberate indifference forfailing to act Iogically and place M r.
   Ransbergerin a Iowerbunk,subjecting him to furtherunnecessary straining.
     W here Bakerand Bhadja also knew ofM r.Ransberger'sbackproblem sand failed
   to com m unicate the severity ofthe issue to Collins and W arren,they both acted in
   concert w ith Collins and W arren in exhibiting deliberate indifference to M r.
   Ransberger's nearly handicapped condition.
    W here corrections and m edicalstaff w ere put on notice that M r.Ransberger's
   m other suffers from m elanom a, and has skin lesions on his head, they acted
   deliberately indifferent by ignoring his pleasfora hat pass and a job out ofthe
   directsunlight.See6/25/14 requestforhatpassandsunscreen.
     By Ieaving M r.Ransbergeron laboroutside w ork squadsafterconfirm ing hisback,
   asthm a, and Iung condition, Collins acted and continues to act deliberately
   indifferentto his m edicalconditions.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 16 of 25
                                                                                                            16


     W here Aguilar,W hitlon,and Anglin al1thrusted M r.Ransberger's scrotum during
   strip searches m aliciously and sadistically, in a m anner m eant to cause w anton
   infliction of pain,aII3 officers exhibited crueland unusualpunishm ent through
   these sexualacts.
     W here Sieglerw as notified ofM r.Ransberger'sm edicalconditionsand denied his
   grievance appeal, he ignored serious existing m edicalproblem s,thus exhibiting
   deliberate indifference.

     W here Haw k and W arren knew ofthe sm oking issue and continued subjecting
   M r.Ransbergerto constant exposure oftobacco and drug sm oke after being put
   on notice ofthe issue in a discreetfashion to avoid being Iabeled a snitch,this also
   exhibitsdeliberate indifference to his asthm a and chronic lung condition.s
     W here Scottknew ofthe sm oking issue and specifically responded thatshe w ould
   Iook into it,then instructed M r.Ransberger to take it up w ith m edical, exhibits
   actualknow ledge ofthe sm oking situation affecting M r.Ransberger,and deliberate
   indifference forfailing to take action to stop the sm oking in the dorm .
     Since W arren and Scott are responsible for contacting dorm officers to inform
   them to stop the sm oking issue,thisestablished supervisory liability ofthisongoing
   issue for having know ledge of this issue and failing to instruct dorm officers to
   regulate the dorm as required by chapter33 to provide a sm oke free environm ent                             .



     The objective serious medical need in this case is M r. Ransberger's chronic
   interstitialIung condition,his back problem s,and hisasthm a.
     These health problem s discussed above fallw ithin the param eters of a ''serious
   m edicalneed''due to each of M r.Ransberger's diagnosis regarding the sam e See,                    .


   e.g., Doctor's response to Back Pain Grievance,et.aI.,
                                                        .M edicalGrievance Tim eline.
     Instead of m oving M r.Ransberger out of the dorm after being put on notice of
   the sm oking issue,m edicaland correctionalofficers m erely prescribed an asthm a
   inhalerafter M r.Ransbergerput in a sick calldue to his condition w orsening from
   the ingestion ofsm oke.


   5To be specific,1:
                    )t11
                       3k//2,3,6,8,14,15,39,46 andothersarethebunksutilizedtosmoke rightin frontofthecam eras
    And no one everdoes anything aboutit.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 17 of 25
                                                                                   17


      This show s they aIItook a Iess efficacious course oftreatm ent because the real
    problem behind alIthis is the constant ingestion of sm oke, an issue yet to be
    resolved that has passed the im m inentfearthreshold and turned into perm anent
   damage and/orsoon to be fatalas a resultthereof.See ExhibitsJand K,sworn
   affidavitsofValerie Saderand Joan Ransberger.
    This continued disregard of M r. Ransberger's ingestion of sm oke per se
   constitutesdeliberate indifference and constitutesa credible fearofim m inentfear
   ofdanger/continuedpermanentdamageand/ordeath.
     Robbinssubjected M r.Ransbergerand herworksquad inm atesto excessive Iabor
   w ithout allow ing them to drink w ater or go to the bathroom as needed,w hich
   exhibits deliberate indifference and constitutes crueland usualpunishm ent.
     Furtherm ore,the w ork cam p's grossly inadequate preparation forthe COV ID-19
   pandem ichassubjected M r.Ransbergertothepossibilityofdeathdailyatanytime
   due to the continued exposure to inm ates AND correctionalofficers that already
   have the virus.
     Additionally, the w ork cam p did not test inm ates or officers unless they are
   show ing sym ptom s of COVlD-19, another issue that has allow ed inm ates and
   officers that are positive for COVID-19 to go undetected,thus silently infecting
   everyone around them .
     The inm ates som etim es go the w hole w eekend w ithout chem icals to clean the
   dorms,bathroomsandshowersbecausethecausticsofficer(DefendantDoe)does
   not provide enough chem icals for the w eekend before he is gone from Friday to
   M onday.
     There are no Iogs to prove that inm ates are getting the m aterials they need to
   m aintain the hygiene at the w ork cam p;aIIthese issues rem ain unaddressed and
   disregarded.
     The m asks being provided forthe inm atesare notrealsurgicalm asks, and do not
   provide the sam e protection that realsurgicalm asks provide.
     Instead ofbuying inm atesthe correctsurgicalm asks,staffatO keechobee prisons
   choose to have inm ates m ake facialc10th coverings out ofthe sam e prison blues
   m aterialin attem ptsto save m oney and circum ventrequirem ents.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 18 of 25



     Cam pbellpossesses supervisory Iiability since he isthe outside squad lieutenant
   and failsto enforce CDC guidelines by instructing w ork squad officers and inm ates
   going outto w ork to m ask up properly-thiscarelessnessalso constitutesdeliberate
   indifference,and cannot be considered m ere negligence due to the severity ofthe
   COVID-19 pandem ic.
     Notonce have inm atesbeen given hand sanitizerorextra chem icalsto stay clean,
   and the m asks provided by staff to protect inm ates from COVlD-19 are grossly
   inadequate-there is even a shortage ofgloves forinm atesto clean the dorm s.
     Cam pbelland Severson also possess supervisory Iiability for failing to keep aII
   inm ates from going out to w ork w hile the COV1D-19 is at its peak,because they
   don'tw antto lose theirbusiness contracts w ith Iocalem ployers that hire DOC for
   inm ate w ork squads.
    W hitlon and Aguilar both also do not enforce otherofficers to w eartheir m asks
   asthey w ork on the com pound,and do notenforce socialdistancing at the chow
   hall(asrequiredbythe CDCandTallahassee),thusestablishingsupervisoryIiability
   and exhibiting deliberate indifference to the risk ofinm ates being contam inated by
   the virus.

     Each officiallisted above had:(1)subjective knowledge of M r.Ransberger's
   medicalconditionsand the viability ofthe harm,(2)they each disregarded that
   thoserisks,and(3)theserecklessactionswerenotmere negligence,butconscious
   decisionscalculated to ignore M r.Ransberger's repeated pleasforassistance.6
    The policies and custom s of O keechobee County, the Florida Departm ent of
   Corrections staff, Centurion, and Chapter 33 caused and continues to cause M r.
   Ransbergerphysicaland m entalharm .
       These policies and custom s allegedly forced m edical staff and corrections
   officers to keep M r.Ransberger on a top bunk because of ''profile com parisons,''
   and cleared M r.Ransberger for Iaboron outside w ork squads w hen he has lung
   disease and back problem s that prevent him from perform ance in any kind
   strenuous Iabor.



   6SeeFarmerv.Brennan,511U.S.825,844(1994).
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 19 of 25
                                                                                   19


     The m unicipalitiespoliciesand custom sfollow ed by the officersand m edicalstaff
   in Okeechobee County constituted deliberate indifference to M r. Ransberger's
   constitutionalrights,and disregarded M r.Ransberger'songoing m edicaland safety
   issues.

     The circum stances adduced on the record discussed above m anifest a credible
   im m inent fear of danger that continues to harm M r. Ransberger, and poses a
   serious threat of death and irreversible dam age if not addressed instanter, and
   w arrants injunctive relief to protect M r.Ransberger from any further harm or
   retaliation (especially after aIIdefendants involved in this Iawsuit receive this
   complaint).



             CO UNT 3-VIO LATIO NS O F THE FO URTEENTH AM ENDM ENT O F THE
                             UNITED STATES CO NSTITUTION


     It is w ellestablished that the First and Eighth Am endm ents are applied to the
   states through the Fourteenth Am endm ent,and w here a plaintiff's constitutional
   safeguards are violated,the Due Process Clause ofthe Fourteenth Am endm ent is
   also violated pariter.
     In this case,m ultiple instances of singling M r.Ransberger out and treating him
   differently in a retaliatory m anner for exhausting the grievance procedure is
   tantam ount to a deprivation of the Equal Protection Clause of the Fourteenth
   Am endm entofthe United States Constitution.
     Additionally,w here aIIthe defendants Iisted above deprived M r.Ransberger of
   specific m edicaltreatm ent, safe haven from the sm oking issue in the dorm ,any
   possible retaliation by officers and inmates, and any jobs to accommodate his
   ongoing health issues,they also violated his Due Process rightsto equaltreatm ent
   Iike any otherregularinm ate w ould receive,asguaranteed by the constitution.
     Additionally,w here other inm ates across the United States are being released
   even thoughtheyare federalinmates,the virusaffects (every inmate),including
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 20 of 25
                                                                                    20


   state inm ates the sam e w ay: this w arrants equal protection and violates the
   Fourteenth Am endm entforbeing prohibited the sam e reliefw hen M r.Ransberger
   m eets the sam e criteria that those federalinm ates m et outlined by the CDC and
   BO P forearly release,and isdirectly in the presence ofthe virusw ithout protection.
     The cum ulative effect ofaIIthese issues discussed above violate due process of
   Iaw in toto.



                                  RELIEF REQUESTED


     W HEREFO RE, M r. Ransberger requests that this honorable court grant the
   follow ing relief:



      A. lssue a declaratoryjudgm entstating that:

         1.The physicalabuse ofdefendantsW hitlon,Aguilar,and Anglin violated M r.
         Ransberger's rights under the Eighth Am endm ent of the United States
         Constitution and constituted an assaultand battery understate Iaw .

         z.Defendants Baker and Bhadja's actions in failing to provide adequate
         m edicalcare by issuing the properdiagnosis and passes forM r.Ransberger
         exhibited deliberate indifference to his health problem s, violated and
         continuesto violate M r.Ransberger'srightsunderthe Eighth Am endm entto
         the United States Constitution.

         3.Defendants Cam pbell,Fiedler,W arren,Bevis,and RobbinsaIIconspired to
         place M r.Ransbergerin confinem entthrough falsified allegations after M r.
         Ransbergerwrote grievancesonthem on8/8/19,andcarriedouttheirplan,
         w hich ultim ately ended up as a retaliatory action in violation of M r.
         Ransberger's FirstAm endm ent rights ofthe United States Constitution.

         4.Defendants Scott,W arren,and Haw k aIIexhibited deliberate indifference
         in ignoring M r.Ransberger's pleas to resolve the sm oking issue in the dorm ,
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 21 of 25
                                                                                    21


         and this has caused and continues to cause M r.Ransbergerirreversible Iung
         dam age that is fatalto his health,thus violating M r. Ransberger's Eighth
         Am endm entRights to the United States Constitution.

         s.okeechobee County is Iiable as a governm entalentity forestablishing the
         policies that corrections and m edical staff follow ed that violated M r     .


         Ransberger's Eighth Am endm ent Rights of the United States Constitution,
         and for its reckless handling of the COVID-19 disease for failing to take
         adequate precautionary m easures to protect the vulnerability of inm ates
         confined in theirprisons.

         6. AII defendants Iisted above violated M r. Ransberger's right to equal
         protection and due process, thus violating his Fourteenth Am endm ent
         Rights.




   B.Issue an injunction ordering the departm entofcorrectionsand itsagentsto:
          l.lm m ediately transfer M r. Ransberger from O keechobee W ork cam p to
   anotherprison aw ay from any furtherpossible retaliation,aw ay from the sm oking
   that isfatally taking a tollon his health in the dorm ,aw ay from other inm ates and
   officersthatcan possibly have COVID-19 and rem ove him offany Iaborw ork squads
   thatexceed his physicalabilities due to his back,asthm a,skin,and lung problem .

          2.W eigh any possible threat(no record,firsttime offender)to society in
   M r.Ransberger's DO C record againsthis rem aining tim e Ieft,release him on hom e
   detention in accordance w ith his ongoing m edicalissues,and consider any other
   such reductions and com m utations of sentence w ith his good conduct in
   consideration.
          3.Expunge aII disciplinary records described in this com plaint from M r   .


   Ransberger's institutionalrecord.
          4.AIIow discovery to proceed to expose any other possible John Does
   involved.
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 22 of 25
                                                                                      22


           5.Enter an ordercom pelling correctionalstaffto provide efficient m asks,
   sanitizer,extra chem icals and m aterials to enable aIIinm ates at the O keechobee
   Prisonsto m aintain a clean,uninfected Iiving environm ent.
            C.Aw ard com pensatory dam ages in the follow ing am ounts:

            1.$100,000 jointly and severally againstdefendantsW arren,Hawk,Scott,
   Siegler,Doe and Severson,forthe physicaland em otionaldam age inflicted by their
   action's reckless response to the sm oking issue that has and continues to cause
   physicaland em otionalharm on M r.Ransberger.

          2.$50,000 jointly and severally against defendants W hitlon,Aguilar,and
   Anglinforthe physicaland emotionalinjurytheycaused whentheyperform edtheir
   sexually abusive searches on M r.Ransbergerand otherinm ates.

         3.$50,000 jointlyand severally againstBhadjaand Bakerforthe physical
   and em otionalinjury resulting from their failure to issue m edicalpasses for a
   perm anent Iow er bunk,no direct sun,and no Iaborto M r.Ransbergerin an effort
   to aid his health problem s.

            4.$50,000jointlyand severallyagainstW arren,Fiedler,Bevis,Robbins,and
   Cam pbellfor their retaliatory actions intended to interfere in M r. Ransberger's
   freedom ofspeech to exhaustthe grievance process and bring these causesto this
   court.

            5.$50,000solelytodefendantDoeforfailingtoequiptheinmateswithextra
   chem icalsto killthe virusin the dorm s,and failing to provide surgicalm asks instead
   ofthe c10th facialcoverings.

            6.$1,000,000 solely against Okeechobee County for promulgating the
   policies and custom s follow ed by alIthe defendants thatare unconstitutionaland
   violated M r. Ransberger's rights under the First, Eighth, and Fourteenth
   Am endm ents.
            D.Aw ard punitive dam ages in the follow ing am ounts:

            1.$10,000 eachagainstdefendantsSeverson,Scott,W arren,and Hawk;
            2.$10,000eachagainstdefendantsCampbell,Fiedler,Bevis,and Robbins;
            3.$10,000each againstBhadjaand Baker;
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 23 of 25
                                                                                 23


           4.$10,000 eachagainstAguilar,W hitlon,andAnglin.
           5.$10,000eachagainstSiegler,Collins,and Doe.
           E.Aw ard nom inaldam ages againsteach defendant in this com plaint.




                                    CO NCLUSIO N



     W HEREFORE, M r.Ransberger respectfully requests forthis honorable court to
   grantthe reliefrequested herein,grantthe injunction,and anyotherreliefthatthe
   courtdeemsfittingand proper,inthe interestofjustice*
    lHEREBY CERTIFY that the foregoing com plaint is sw orn to by m e,read by m e,
   and that everything is true and correctto the absolute best of m y know ledge and
   belief.Ialso confirm the veracity ofaIIthis underthe penalty ofperjury,28 U.S.C.
   1746.



                                            RESPECTFULLY SUBM IU ED,


                                            Joseph Ransberger,Pro se,Ad hoc,etal
                                            Okeechobee W ork Cam p #W 40148
                                            3420 NE 168 ST
                                            Okeechobee,FL 34972


                                            X
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 24 of 25
Case 2:20-cv-14295-DMM Document 1 Entered on FLSD Docket 08/24/2020 Page 25 of 25
